EXHIBIT 99.1 Innotrac Corporation Announces 2010 Third Quarter Results ATLANTA, GA (November 15, 2010) – Innotrac Corporation (NASDAQ-GM: INOC) announced financial results today for the third quarter and nine months ended September 30, 2010.The Company reported revenues of $18.6 million for the quarter versus $22.3 million reported in the comparable period in 2009.For the nine months ended September 30, 2010, the Company reported revenues of $56.4 million versus $78.6 million in the comparable period in 2009.The decrease in revenue for both the three and nine months ended September 30, 2010 was primarily due to the reduction in reported revenue resulting from one of our larger retail and eCommerce clients closing their operations in 2009, the merger of one of our telecommunications clients resulting in the merged company utilizing in-house services, for a portion of their fulfillment, starting in third quarter of 2009 and overall softness in our Direct Marketing vertical during 2010. The Company reported a net loss of $821,000, or ($0.06) per share, fully diluted, for the three months ended September 30, 2010, versus net loss of $78,000 or ($0.01) per share in the comparable period of 2009.For the nine months ended September 30, 2010, the Company reported a net loss of $2.9 million, or ($0.23) per share, fully diluted, versus net income of $3.7 million or $0.29 per share in the comparable period of 2009. “We have been diligent in controlling our operating expenses while preserving our installed capacity which has helped to provide moderate improvement in our net loss this quarter when compared to the second quarter of this year.We ended the quarter with no outstanding debt on our line of credit,” said George Hare, CFO. “We have been very focused on our sales and marketing initiatives.As a result we have seen strong activity and have been able to convert several new clients that we will begin to service during 2011,” said Scott Dorfman, CEO. Innotrac Innotrac Corporation, founded in 1984 and based near Atlanta, Georgia, is a technology-based integrated fulfillment and Customer Care solutions provider serving enterprise clients and world-class brands.The Company employs sophisticated order processing and warehouse management technology and operates seven fulfillment centers and one call center spanning all time zones across the continental United States.For more information about Innotrac, visit the Innotrac Website, www.innotrac.com. Information contained in this press release, other than historical information, may be considered forward-looking in nature. Forward-looking statements are subject to various risks, uncertainties and assumptions. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated or expected. Among the key factors that may have a direct bearing on Innotrac’s operating results, performance or financial condition are competition, the demand for Innotrac’s services, Innotrac’s ability to retain its current clients, Innotrac’s success in growing its existing client base, developing new business, reducing operating costs in response to reduced service revenues, realization of expected revenues from new clients, the general state of the industries that the Company serves, changing technologies, Innotrac’s ability to maintain profit margins in the face of pricing pressures and numerous other factors discussed in Innotrac’s 2009 Annual Report on Form 10-K and other filings on file with the Securities and Exchange Commission. Innotrac disclaims any intention or obligation to update or revise any forward-looking statement whether as a result of new information, future events or otherwise. Contact George Hare Chief Financial Officer 678-584-4020 ghare@innotrac.com ### INNOTRAC CORPORATION Condensed Statements of Operations (in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, (Unaudited) (Unaudited) Service revenue $ Freight revenue Total revenue Cost of service revenues Freight expense Selling, general and administrative expenses Depreciation and amortization Total operating expenses Operating (loss) income ) ) Interest expense 51 42 Total other expense 51 42 (Loss) income before income taxes ) 89 ) Income tax - - Net (loss)income $ ) $ ) $ ) $ (Loss) income per share: Basic $ ) $ ) $ ) $ Diluted $ ) $ ) $ ) $ Weighted average shares outstanding: Basic Diluted INNOTRAC CORPORATION Condensed Balance Sheets (in thousands) September 30, 2010 December 31, 2009 ASSETS (Unaudited) (Audited) Current Assets: Cash $ $ Accounts receivable (net of allowance for doubtful accounts of$238 at September 30, 2010 and $172 at December 31, 2009) Inventory Prepaid expenses and other Total current assets Property and equipment, net Other assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Line of credit - - Accrued expenses and other Total current liabilities Noncurrent Liabilities: Other non-current liabilities Total noncurrent liabilities Total shareholders' equity Total liabilities and shareholders' equity $ $ INNOTRAC CORPORATION Condensed Statements of Cash Flows (in thousands) Nine Months Ended September 30, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ Adjustments to net (loss) income: Depreciation and amortization Provision for bad debts 87 41 Loss on disposal of fixed assets 9 9 Stock compensation expense-stock options (2 ) 10 Stock compensation expense-restricted stock 78 56 Deferred income taxes - Decrease in other long-term assets 46 23 Increase in other long-term liabilities 23 Changes in working capital: Accounts receivable, gross Inventory ) ) Prepaid assets and other 69 Accounts payable, accrued expenses and other ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Net change in noncurrent assets and liabilities (9 ) ) Cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net (repayments) under line of credit - ) Capital lease (payments) funding ) 62 Loan fees paid ) ) Cash (used in) financing activities ) ) Net (decrease) in cash ) ) Cash, beginning of period Cash, end of period $ $
